DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
Paragraph [0042] lists as a possible lithium salt, “lithium perchlorate (LiClQ4)”, which should be corrected to “lithium perchlorate (LiClO4)”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the substrate" in line 9.  There is insufficient antecedent basis for this limitation in the claim. Line 6 of Claim 1 discloses a “metal substrate”. It would not be clear to the skilled artisan if “the substrate” of line 9 is referring to the “metal substrate” of line 6, or if it is referring to an entirely different component. The examiner notes that for purposes of examination, “the substrate” will be considered to read as “the metal substrate”. Claims 2-14 are also rejected due to their dependency on Claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-7, 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki et al. (US 2020/0194776 A1).
In Regards to Claim 1:
Kawasaki discloses a method of making a negative electrode for an electrochemical cell of a secondary lithium battery, the method comprising: preparing a precursor mixture (slurry) including electrochemically active particles (negative electrode active material), electrically conductive carbon particles (electrically conductive assistant agent), and a polymer binder (negative electrode binder) dissolved in a solvent [0064]. Kawasaki further discloses that the electrochemically active particles (negative electrode active material) may be an alloy of lithium-silicon (Li-Si) particles [0027]. Kawasaki further discloses that the method includes a step of depositing the precursor mixture (slurry) on a surface of a metal substrate (negative electrode current collector, 4) to form a precursor layer thereon; and removing (via drying) at least a portion of the solvent from the precursor layer to form a negative electrode layer (2) on the surface of the substrate (negative electrode current collector, 4) (Figure 1, [0064, 0113]). Kawasaki further discloses that the secondary lithium battery includes an electrolyte which comprises a non-aqueous solvent and a supporting salt, wherein the non-aqueous solvent may be diethyl ether [0078-0079, 0090].
Though Kawasaki provides an example of how the negative electrode is prepared wherein distilled water is used as the solvent of the precursor mixture (slurry), Kawasaki does not disclose that the solvent of the precursor mixture (slurry) is limited thereto. 
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to select as the solvent of the precursor mixture of Kawasaki, diethyl ether (nonpolar organic solvent), as it would allow for the same solvent to be used for both the precursor mixture and the electrolyte, thus simplifying the manufacturing process of the secondary lithium battery. By doing so, all of the limitations of Claim 1 are met.

In Regards to Claim 4 (Dependent Upon Claim 1):
Kawasaki discloses the method of Claim 1 as set forth above. Kawasaki further discloses that the Li-Si alloy particles of the electrochemically active particles (negative electrode active material) may exhibit a mean particle diameter of 1.2 µm or less [0030]. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case obviousness exists (MPEP §2144.05 I). Therefore, all of the limitations of Claim 4 are met.
In Regards to Claim 5 (Dependent Upon Claim 1):
Kawasaki discloses the method of Claim 1 as set forth above. Kawasaki further discloses that the polymer binder (negative electrode binder) may be polyvinylidene fluoride [0049]. 
The examiner notes that although Kawasaki does not explicitly say that polyvinylidene fluoride does not include a carboxyl group, a sulfate group, a carbonyl group, an aldehyde group, a hydroxyl group, an acrylate group, an imide group, or an amide group, the skilled artisan would understand that polyvinylidene fluoride does not include any of these groups. The skilled artisan would appreciate that this is further supported by the instant specification as polyvinylidene fluoride is listed as an example of a suitable binder in the instant invention [0044]. Therefore, all of the limitations of Claim 5 are met.
In Regards to Claim 6 (Dependent Upon Claim 1):
Kawasaki discloses the method of Claim 1 as set forth above. Kawasaki further discloses that the polymer binder (negative electrode binder) may be polyvinylidene fluoride [0049]. Therefore, all of the limitations of Claim 6 are met.
In Regards to Claim 7 (Dependent Upon Claim 1):
Kawasaki discloses the method of Claim 1 as set forth above. As detailed above in the rejection of Claim 1, the skilled artisan would find obvious the selection of diethyl ether as the solvent for the precursor mixture (slurry). 
The examiner notes that although Kawasaki does not explicitly say that diethyl ether does not include a hydroxyl group, an amide group, a carboxyl group, a carbonyl group, or an amino group, the skilled artisan would understand that diethyl ether does not include any of these groups. Therefore, all of the limitations of Claim 7 are met.
In Regards to Claim 10 (Dependent Upon Claim 1):
Kawasaki discloses the method of Claim 1 as set forth above. Kawasaki further discloses that the electrochemically active particles (negative electrode active material) includes the Li-Si alloy particles and particles of graphite [0036]. Therefore, all of the limitations of Claim 10 are met.
In Regards to Claim 11 (Dependent Upon Claim 1):
Kawasaki discloses the method of Claim 1 as set forth above. Kawasaki further discloses that the electrically conductive carbon particles (electrically conductive assistant agent) may comprise carbon black [0060]. Therefore, all of the limitations of Claim 11 are met.
In Regards to Claim 12 (Dependent Upon Claim 1):
Kawasaki discloses the method of Claim 1 as set forth above. Kawasaki further discloses that the electrochemically active particles (negative electrode active material) constitute, by weight, 44-88% of the negative electrode layer [0047], the electrically conductive carbon particles (electrically conductive assistant agent) constitute, by weight, 0-5% of the negative electrode layer [0060], and the polymer binder (negative electrode binder) constitutes, by weight, 12-50% of the negative electrode layer (2) [0050]. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case obviousness exists (MPEP §2144.05 I). Therefore, all of the limitations of Claim 12 are met.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki et al. (US 2020/0194776 A1), as applied to Claim 1 above, and further in view of Jang (US 2022/0173385 A1).

In Regards to Claim 2 (Dependent Upon Claim 1):
Kawasaki discloses the method of Claim 1 as set forth above.
Kawasaki is deficient in disclosing that the Li-Si alloy particles comprise a lithium-silicon (Li-Si) alloy represented by a formula Li4.4xSi, where 0≤x≤0.85.
	Jang discloses an anode active material for lithium batteries, wherein the anode active material may comprise particles with a core-shell structure (Figure 4, [0076]). Jang further discloses that the core of the anode active material particles may comprise LixSi, wherein x may equal 4.4, 3.75, or 2.33 [0143, 0145], and the shell (second encapsulating shell) of the anode active material particles may comprise an elastic polymer such as chlorosulfonated polyethylene with a lithium ion-conducting additive included therein [0109, 0113]. 
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to select for the Li-Si alloy particles of Kawasaki, the anode active material particles of Jang, as it is known in the art as a useful Li-Si alloy material for use in an anode of a lithium battery, as taught by Jang. 
The examiner notes that the LixSi composition of Jang may be Li2.33Si, which would be equivalent to the chemical composition of the instant claims Li4.4xSi, when x is approximately 0.529. Thus, upon the above modification, all of the limitations of Claim 2 are met. 
 Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki et al. (US 2020/0194776 A1) as modified by Jang (US 2022/0173385 A1), as applied to Claim 2 above, and with further evidentiary support from Jilin Longshun (Chemical Information Sheet, see attachment to Office Action).
In Regards to Claim 3 (Dependent Upon Claim 2):
Kawasaki as modified by Jang discloses the method of Claim 2 as set forth above. As detailed above in the rejection of Claim 2, Jang discloses that the shell (second encapsulating shell) of the anode active material particles may comprise an elastic polymer such as chlorosulfonated polyethylene with a lithium ion-conducting additive included therein [0109, 0113].  
Kawasaki and Jang are deficient in explicitly disclosing that chlorosulfonated polyethylene is an electrically insulating material. However, Jilin Longshun teaches that one asset of chlorosulfonated polyethylene is the excellent electrical insulation property (p.1, lines 6-7). Thus, the skilled artisan would appreciate that all of the limitations of Claim 3 are met.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki et al. (US 2020/0194776 A1), as applied to Claim 1 above, and further in view of Lee et al. (US 2020/0212444 A1).
In Regards to Claim 8 (Dependent Upon Claim 1):
Kawasaki discloses the method of Claim 1 as set forth above. As detailed above in the rejection of Claim 1, the skilled artisan would find obvious the selection of diethyl ether as the solvent for the precursor mixture (slurry). 
	Kawasaki is deficient in disclosing that the nonpolar organic solvent comprises at least one of toluene or dioxolane.
	Lee discloses that as a solvent for a slurry of a secondary battery, diethyl ether or toluene may be selected [0066].
	Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to select for the solvent of the precursor mixture of Kawasaki, toluene, as it is known in the art as an equivalent to diethyl ether as a solvent for a slurry in a secondary battery, as taught by Lee. By doing so, all of the limitations of Claim 8 are met.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki et al. (US 2020/0194776 A1), as applied to Claim 1 above, and further in view of Ha et al. (US 2019/0074508 A1).


In Regards to Claim 9 (Dependent Upon Claim 1):
Kawasaki discloses the method of Claim 1 as set forth above. 
Kawasaki is silent to the weight composition of the precursor mixture including the solvent.
Ha discloses a composite anode material for a lithium ion battery, wherein the anode mixture is in the form of a slurry before application to the current collector [0046]. Ha further discloses that the slurry may have a solid content of about 15 weight percent to about 35 weight percent, with the balance (85 weight percent to 65 weight percent) being the solvent [0049]. Ha further discloses that such a solids content of the slurry allows for a uniform coating to be applied to the current collector [0049].
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case obviousness exists (MPEP §2144.05 I). Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to select for an amount of solvent in the precursor mixture of Kawasaki, an amount which results in the solvent accounting for 65-85 weight percent of the total precursor mixture, in order to allow for a uniform coating of the precursor mixture to be applied to the current collector, as taught by Ha. Such a selection would not alter the final composition of the negative electrode layer outlined by Kawasaki. By doing so, all of the limitations of Claim 9 are met.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki et al. (US 2020/0194776 A1), as applied to Claim 1 above, and further in view of Shembel et al. (US 2009/0117461 A1).
In Regards to Claim 13 (Dependent Upon Claim 1):
Kawasaki discloses the method of Claim 1 as set forth above. 
The examiner notes that though Kawasaki is silent to the initial porosity of the negative electrode layer (2), the skilled artisan would appreciate that as Kawasaki meets all of the limitations of instant Claim 1, it would be reasonable to believe that the initial porosity would be between 50-70%.
Kawasaki is deficient in disclosing that the method includes a step of reducing a porosity of the negative electrode layer by subjecting the negative electrode layer to a calendaring process, wherein, prior to calendaring, the negative electrode layer exhibits a porosity in a range of 50-70%, and wherein, after calendaring, the negative electrode layer exhibits a porosity in a range of 20-50%.
Shembel discloses a method of producing an electrode for a lithium based battery, wherein the method includes a step of calendaring the active material layer (electrochemically active composition) following a drying step [0043-0052, 0062]. Shembel further discloses that the calendaring step results in a total reduction in thickness of approximately 20-25%, which translates to an increase in electrode mass density of 30-45% [0062]. Shembel further discloses that the final porosity of the electrode mass is 20-40% [0062].
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to add to the method of Kawasaki a step of calendaring the negative electrode layer to produce an electrode with a final porosity of 20-40%, as it is known in the art as a useful step in the process of producing a negative electrode and serves to increase the mass density of the electrode layer, as taught by Shembel. By doing so, all of the limitations of Claim 13 are met.
Claims 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki et al. (US 2020/0194776 A1), as applied to Claim 1 above, and further in view of Park et al. (US 2014/0166939 A1). 
In Regards to Claim 14 (Dependent Upon Claim 1):
Kawasaki discloses the method of Claim 1 as set forth above. 
Kawasaki is deficient in disclosing a step of pyrolyzing at least a portion of the polymer binder to form an electrically conductive carbon matrix throughout the negative electrode layer.
Park discloses a method for forming an electrode which includes steps of forming a mixture comprising a precursor, applying the mixture to a current collector, drying the mixture, curing the mixture, and the pyrolyzing the precursor (Figure 1, [0046]). Park further discloses that the mixture comprises silicon particles, a precursor, carbon additives, and a solvent [0046-0047]. Park further discloses that the pyrolyzing step involves heating to a temperature of about 900°C to about 1350°C and results in the formation of a carbon phase within the negative electrode layer [0076]. 
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to add to the method of Kawasaki a step of pyrolyzing the negative electrode layer following drying the mixture on the current collector, as it is known in the art as a useful step in the process of preparing an electrode for a battery, as taught by Park.
The examiner notes that although Park does not explicitly teach that such a pyrolyzing step results in the formation of an electrically conductive carbon matrix, the skilled artisan would appreciate that as all of the limitations of Claim 1 are met by Kawasaki, upon the addition of such a pyrolyzing step, the formation of the carbon matrix can be reasonably assumed. Thus, upon the above modification, all of the limitations of Claim 14 are met.
In Regards to Claim 15:
Kawasaki discloses a method of making a negative electrode for an electrochemical cell of a secondary lithium battery, the method comprising: preparing a precursor mixture (slurry) including electrochemically active particles (negative electrode active material), electrically conductive carbon particles (electrically conductive assistant agent), and a polymer binder (negative electrode binder) dissolved in a solvent [0064]. Kawasaki further discloses that the electrochemically active particles (negative electrode active material) may be an alloy of lithium-silicon (Li-Si) particles [0027]. Kawasaki further discloses that the method includes a step of depositing the precursor mixture (slurry) on a surface of a metal substrate (negative electrode current collector, 4) to form a precursor layer thereon; and removing (via drying) at least a portion of the solvent from the precursor layer to form a negative electrode layer (2) on the surface of the substrate (negative electrode current collector, 4) (Figure 1, [0064, 0113]). Kawasaki further discloses that the secondary lithium battery includes an electrolyte which comprises a non-aqueous solvent and a supporting salt, wherein the non-aqueous solvent may be diethyl ether [0078-0079, 0090].
Though Kawasaki provides an example of how the negative electrode is prepared wherein distilled water is used as the solvent of the precursor mixture (slurry), Kawasaki does not disclose that the solvent of the precursor mixture (slurry) is limited thereto. 
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to select as the solvent of the precursor mixture of Kawasaki, diethyl ether (nonpolar organic solvent), as it would allow for the same solvent to be used for both the precursor mixture and the electrolyte, thus simplifying the manufacturing process of the secondary lithium battery. 
Kawasaki is deficient in disclosing a step of pyrolyzing at least a portion of the polymer binder to form an electrically conductive carbon matrix throughout the negative electrode layer.
Park discloses a method for forming an electrode which includes steps of forming a mixture comprising a precursor, applying the mixture to a current collector, drying the mixture, curing the mixture, and the pyrolyzing the precursor (Figure 1, [0046]). Park further discloses that the mixture comprises silicon particles, a precursor, carbon additives, and a solvent [0046-0047]. Park further discloses that the pyrolyzing step involves heating to a temperature of about 900°C to about 1350°C and results in the formation of a carbon phase within the negative electrode layer [0076]. 
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to add to the method of Kawasaki a step of pyrolyzing the negative electrode layer following drying the mixture on the current collector, as it is known in the art as a useful step in the process of preparing an electrode for a battery, as taught by Park.
The examiner notes that although Park does not explicitly teach that such a pyrolyzing step results in the formation of an electrically conductive carbon matrix, the skilled artisan would appreciate that as all of the limitations of Claim 1 are met by Kawasaki, upon the addition of such a pyrolyzing step, the formation of the carbon matrix can be reasonably assumed. Thus, all of the limitations of Claim 15 are met.
In Regards to Claim 16 (Dependent Upon Claim 15):
Kawasaki as modified by Park discloses the method of Claim 15 as set forth above. Kawasaki further discloses that the polymer binder (negative electrode binder) may be polyvinylidene fluoride [0049]. 
The examiner notes that although Kawasaki does not explicitly say that polyvinylidene fluoride does not include a carboxyl group, a sulfate group, a carbonyl group, an aldehyde group, a hydroxyl group, an acrylate group, an imide group, or an amide group, the skilled artisan would understand that polyvinylidene fluoride does not include any of these groups. The skilled artisan would appreciate that this is further supported by the instant specification as polyvinylidene fluoride is listed as an example of a suitable binder in the instant invention [0044]. Therefore, all of the limitations of Claim 16 are met.
In Regards to Claim 17 (Dependent Upon Claim 15):
Kawasaki as modified by Park discloses the method of Claim 15 as set forth above.  Kawasaki further discloses that the polymer binder (negative electrode binder) may be polyvinylidene fluoride [0049]. Therefore, all of the limitations of Claim 17 are met.
In Regards to Claim 18 (Dependent Upon Claim 15):
Kawasaki as modified by Park discloses the method of Claim 15 as set forth above. As detailed above in the rejection of Claim 15, the skilled artisan would find obvious the selection of diethyl ether as the solvent for the precursor mixture (slurry). 
The examiner notes that although Kawasaki does not explicitly say that diethyl ether does not include a hydroxyl group, an amide group, a carboxyl group, a carbonyl group, or an amino group, the skilled artisan would understand that diethyl ether does not include any of these groups. Therefore, all of the limitations of Claim 18 are met.
In Regards to Claim 19 (Dependent Upon Claim 15):
Kawasaki as modified by Park discloses the method of Claim 15 as set forth above. As detailed above in the rejection of Claim 15, Park discloses that the pyrolyzing step involves heating to a temperature of about 900°C to about 1350°C [0076]. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case obviousness exists (MPEP §2144.05 I). Therefore, all of the limitations of Claim 19 are met.
In Regards to Claim 20:
Kawasaki discloses a negative electrode for an electrochemical cell of a secondary lithium battery, negative electrode comprising: a negative electrode layer (2) disposed on a surface of a metal substrate (negative electrode current collector, 4) (Figure 1, [0064, 0113]). Kawasaki further discloses that the negative electrode layer (2) may be comprised of electrochemically active particles (negative electrode active material), electrically conductive carbon particles (electrically conductive assistant agent), and a polymer binder (negative electrode binder) [0064]. Kawasaki further discloses that the electrochemically active particles (negative electrode active material) may be an alloy of lithium-silicon (Li-Si) particles [0027]. Kawasaki further discloses that the polymer binder (negative electrode binder) may be polyvinylidene fluoride [0049]. Kawasaki further discloses that the electrochemically active particles (negative electrode active material) constitute, by weight, 44-88% of the negative electrode layer [0047], the electrically conductive carbon particles (electrically conductive assistant agent) constitute, by weight, 0-5% of the negative electrode layer [0060], and the polymer binder (negative electrode binder) constitutes, by weight, 12-50% of the negative electrode layer (2) [0050].
Kawasaki is deficient in disclosing that the negative electrode layer including a matrix phase and a particulate phase dispersed throughout the matrix phase and that the matrix phase accounts for, by weight, greater than 0% and less than 20% of the negative electrode layer, the particulate phase accounts for, by weight, greater than 80% of the negative electrode layer.
Park discloses a method for forming an electrode which includes steps of forming a mixture comprising a precursor, applying the mixture to a current collector, drying the mixture, curing the mixture, and the pyrolyzing the precursor (Figure 1, [0046]). Park further discloses that the mixture comprises silicon particles, a precursor, carbon additives, and a solvent [0046-0047]. Park further discloses that the pyrolyzing step involves heating to a temperature of about 900°C to about 1350°C and results in the formation of a carbon phase within the negative electrode layer [0076]. 
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to add to the method of forming the electrode of Kawasaki a step of pyrolyzing the negative electrode layer following drying the mixture on the current collector, as it is known in the art as a useful step in the process of preparing an electrode for a battery, as taught by Park.
The examiner notes that although Park does not explicitly teach that such a pyrolyzing step results in the formation of an electrically conductive carbon matrix, the skilled artisan would appreciate that as all the electrode of Kawasaki meets all of the other composition-related limitations of Claim 20, upon the addition of such a pyrolyzing step, the formation of the carbon matrix can be reasonably assumed. Thus, upon the modification of Kawasaki by Park set forth above, the limitation of Claim 20 requiring that the negative electrode layer includes a matrix phase (carbon matrix formed from polymer binder) and a particulate phase (electrochemically active particles and electrically conductive carbon particles) dispersed throughout the matrix phase, is met. 
The examiner further notes that following the above modification, the matrix phase is comprising the polymer binder and the particulate phase comprises the electrochemically active particles (negative electrode active material), electrically conductive carbon particles (electrically conductive assistant agent) [0064]. As detailed above, Kawasaki further discloses that the electrochemically active particles (negative electrode active material) constitute, by weight, 44-88% of the negative electrode layer [0047], the electrically conductive carbon particles (electrically conductive assistant agent) constitute, by weight, 0-5% of the negative electrode layer [0060], and the polymer binder (negative electrode binder) constitutes, by weight, 12-50% of the negative electrode layer (2) [0050]. Thus, the skilled artisan would appreciate that there are many possible embodiments of the negative electrode of modified Kawasaki which meet the compositional requirement of Claim 20 that the matrix phase accounts for, by weight, greater than 0% and less than 20% of the negative electrode layer, the particulate phase accounts for, by weight, greater than 80% of the negative electrode layer. Thus, upon the above modification, all of the limitations of Claim 20 are met.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY E FREEMAN whose telephone number is (571)272-1498. The examiner can normally be reached Monday - Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.E.F./Examiner, Art Unit 1724                                                                                                                                                                                                        /BRIAN R OHARA/Examiner, Art Unit 1724